DETAILED ACTION
			STATUS OF APPLICATION
Examiner Wecker acknowledges the receipt of the 9/29/2021, this IDS has been reviewed and considered and application remains in condition for allowance, as detailed in the reasons for allowance below.

			Allowable Subject Matter
Claims 1, 2, 5-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Iharada (JP 2014-016299 A, cited on IDS) teaches an automatic analyzer and a method for incorporating bubbles which can intermittently supply a minute amount of gas in a fluid channel and cause less variations both in the amounts of the gas supplied in the fluid channel and in the time interval of supplying the gas (see page 2, paragraph 1). Furthermore, Iharada teaches that the automatic analyzer comprises a valve element having at least a 1 connection port, a 2 connection port, and a 3 connection port, and the 3 connection port sealed, a gas supply section for supplying a gas compressed to the 1 connection port, and a liquid flow. A liquid flow path having a confluence part communicating with the 2 connection port, an analysis part for analyzing a liquid flowing in the liquid flow passage on a downstream side of the confluence part of the liquid flow passage, and a 1 communication state for shutting off the flow of gas to the 3 connection port by communicating the 2 connection port and the 1 connection port ; And a control part for performing control for switching the valve body to a 1 communication state in which the 2 connection port and the 3 connection port communicate to block the flow of the gas from the 1 connection port, and in the 2 
In addition, Kurosawa et al (JP 2004-233061 A , cited on IDS) teaches a gas sampling apparatus for continuously bringing a target constituent in a gas sample into contact with an absorption liquid for high concentration, and to provide an on-site type high-precision analysis system (see overview section). Furthermore, Kurosawa et al teaches that a gas sample sucked by a pump is sent to a nebulizer, and a tip is narrowed. When the nozzle is ejected from the nozzle, the inside of the nozzle is depressurized when the gas sample is ejected from the tip of the nebulizer nozzle. Or, it is brought into contact with an absorbing liquid supplied at a constant flow rate by a liquid feeding pump for supplying an absorbing liquid, and the absorbing liquid is made into a fine droplet form and is sprayed on the inner wall of the denuded tube and the surface of the collecting filler inside the tube, which are connected with the nebulizer (see [0010]). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797